
	
		I
		112th CONGRESS
		1st Session
		H. R. 3503
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2011
			Mr. Westmoreland
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Sarbanes-Oxley Act of 2002 to make Public
		  Company Accounting Oversight Board disciplinary proceedings open to the
		  public.
	
	
		1.Public
			 proceedingsSection 105 of the
			 Sarbanes-Oxley Act of 2002 (15 U.S.C. 7215) is amended—
			(1)by amending
			 subsection (c)(2) to read as follows:
				
					(2)Public
				hearingsHearings under this
				section shall be public unless the Board, on its own motion or after
				considering the motion of a party, orders
				otherwise.
					;
				and
			(2)in subsection
			 (d)(1)(C), by striking (once any stay on the imposition of such sanction
			 has been lifted).
			
